Order so far as appealed from modified to the extent of-requiring-defendants to produce upon their examination before trial the books, documents and papers demanded by plaintiff and relating to the items of plaintiff’s notice of examination which were allowed -by the order appealed from, and as so modified affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.